Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicants are respectfully reminded that they and other individuals, as set forth in 37 CFR 1.56, have a duty to bring to the attention of the Office any material prior art or other information cited or brought to their attention in any related foreign application. See MPEP 2001.06(a). The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question.  The individuals covered by 37 CFR 1.56 cannot assume that the examiner of a particular application is necessarily aware of other applications which are “material to patentability” of the application in question, but must instead bring such other applications to the attention of the examiner. See Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).  For example, if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are “material to patentability” of the subsequent application. See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.  See MPEP 2001.06(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14, 16-20 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Anderson (20140231493).
Anderson discloses:
1. An easy open shrink-wrapped package (figs 1-14, which includes figure 7) for a number of products (the Office notes that Applicant has selected language that does not require the products; the prior is capable of performing the above intended use of holding products), comprising: a tray with the number of products thereon (22); and a shrink-wrap film (film 14 in fig 7 for example) surrounding the tray and the number of products; the shrink-wrap film comprising a first wall (wall adjacent “18s”), a first sidewall (wall at bullseye in fig 7), and a second sidewall (wall opposite first side wall); the shrink-wrap film comprising a line of perforations extending across the first wall from the first sidewall to the second sidewall (18s as shown in fig 7 where perforations extend around device).

2. With respect to polyethylene, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.

3. With respect to thickness of about two to about four mils (about 0.0508 to about 0.1016 millimeters), it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a specific range because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges was an obvious extension of the prior teachings. In re Aller, 105 USPQ 233.

4.The easy open shrink-wrapped package of claim 1, wherein the first wall comprises a front wall (as in fig 7 where the front wall is front wall based on perspective).

5. The easy open shrink-wrapped package of claim 4, further comprising a back wall and wherein a second line of perforations extends across the back wall (perforations extend around device to wall opposite front).

6. The easy open shrink-wrapped package of claim 1, wherein the first sidewall comprises a first bulls-eye and wherein the line of perforations extends across the first sidewall in part to the first wall (24).

7. The easy open shrink-wrapped package of claim 6, wherein the second sidewall comprises a second bulls-eye and wherein the line of perforations extends across the second sidewall in part to the first wall (24).

8. The easy open shrink-wrapped package of claim 1, wherein the shrink-wrap film comprises a tear away section defined by the line of perforations (a group of 18s is a tear away section).

9. The easy open shrink-wrapped package of claim 1, wherein the line of perforations is positioned on the first wall at a lower end thereof (as in fig 7 on the bottom portion of the wall).

10. The easy open shrink-wrapped package of claim 1, wherein the line of perforations is positioned on the first wall adjacent to a sidewall of the tray (the perforations are adjacent 22).

11. The easy open shrink-wrapped package of claim 1, wherein the line of perforation comprises a plurality of slits separated by a plurality of lands (as in fig 7).

12. With respect to the plurality of slits comprises a length of about two to about eight millimeters, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a specific range because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges was an obvious extension of the prior teachings. In re Aller, 105 USPQ 233.

13. With respect to the center to center spacing of about seven to about twelve millimeters, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a specific range because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges was an obvious extension of the prior teachings. In re Aller, 105 USPQ 233.

14. The easy open shrink-wrapped package of claim 1, wherein the number of products comprises a number of bottles positioned in an array (the Office notes claim 1 rejection above; the device is capable of performing the above intended use, such as holding a particular type of contents).
16. An easy open shrink-wrapped package (figs 1-14, which includes figure 7) for a number of products (the Office notes that Applicant has selected language that does not require the products; the prior is capable of performing the above intended use of holding products), comprising: a shrink-wrap film surrounding the number of products (film 14 in fig 7 for example); the shrink-wrap film comprising (wall adjacent “18s”), a first sidewall (wall at bullseye in fig 7), and a second sidewall (wall opposite first side wall), a first bulls-eye and a second bulls-eye (24s); and the shrink-wrap film comprising a line of perforations extending across the first wall from the first sidewall to the second sidewall (adjacent 18s).

17. The easy open shrink-wrapped package of claim 16. further comprising a tray with the number of products thereon (22).

18. With respect to polyethylene, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.

19. With respect to thickness of about two to about four mils (about 0.0508 to about 0.1016 millimeters), it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a specific range because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges was an obvious extension of the prior teachings. In re Aller, 105 USPQ 233.

20. The easy open shrink-wrapped package of claim 16, wherein the shrink-wrap film comprises a tear away section defined by the line of perforations (a group of 18s is a tear away section).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (20140231493) in view of James (4553668).
15. A repeat of a shrink-wrap film (figs 1-14) used to create a shrink-wrapped package (package in figs 1-14), comprising: a bottom panel (base section such as in fig 7); a front panel (such as panel adjacent “18”s in fig 7); a top panel (section opposite bottom panel; a back panel (panel opposite front panel); a first line of perforations extending across the front panel in a first direction and extending across the bottom panel in a second direction; and a second line of perforations extending across the back panel in the first direction and extending across the bottom panel in the second direction (perforations adjacent 18 extend around). With respect to having both a first and a second bottom panel, the Office notes the above refers to the process of formation.  Regardless, in order to expedite prosecution for Applicant, the Office notes that James discloses providing two bottom panels sealed together (figure 2 adjacent 3).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Anderson in view of James (by ensuring a heat seal seam between multiple panels) in order to form the device in a strong manner via applying a heat seal and providing a completely enclosed device to protect desired contents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735